COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


CATERCORP, INC.
AND
ROYAL INSURANCE COMPANY OF AMERICA

v.   Record No. 0665-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
GERALD HALL                                      SEPTEMBER 19, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
              (John M. Oakey, Jr.; Jill M. Misage; McGuire, Woods
              Battle & Boothe, on brief), for appellants.

              (Louis D. Snesil; McDonald & Snesil, on brief), for
              appellee.



     Catercorp, Inc. and its insurer (hereinafter collectively

referred to as "employer" or "Catercorp") contend that the

Workers' Compensation Commission erred in finding that (1) Gerald

Hall ("claimant") was an employee rather than an independent

contractor at the time of his compensable injury by accident and

(2) his employment with ARA Services ("ARA") was substantially

similar to his work for employer for purposes of calculating his

average weekly wage.    Upon reviewing the record and the briefs of

the parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                I.

     "What constitutes an employee is a question of law; but

whether the facts bring a person within the law's designation, is

usually a question of fact."   Baker v. Nussman, 152 Va. 293, 298,

147 S.E. 246, 247 (1929).   On appellate review, the findings of

fact made by the commission will be upheld when supported by

credible evidence.   James v. Capitol Steel Constr. Co., 8 Va.

App. 512, 515, 382 S.E.2d 487, 488 (1989).
     Generally, an individual "'is an employee if he works for

wages or a salary and the person who hires him reserves the power

to fire him and the power to exercise control over the work to be

performed.   The power of control is the most significant indicium

of the employment relationship.'"    Behrensen v. Whitaker, 10 Va.

App. 364, 367, 392 S.E.2d 508, 509-10 (1990) (quoting Richmond

Newspapers, Inc. v. Gill, 224 Va. 92, 98, 294 S.E.2d 840, 843

(1982)).   The employer-employee relationship exists if the power

to control includes not only the result to be accomplished, but

also the means and methods by which the result is to be

accomplished.   Behrensen, 10 Va. App. at 367, 392 S.E.2d at 510.

     In reversing the deputy commissioner and finding that

claimant was Catercorp's employee, the full commission found

that "the employer paid the claimant according to the number of

parties he worked, directed him to the job site and controlled

the work to be done, and reserved the right to inspect and

criticize his work to insure that it met the employer's




                                 2
standards."   These findings are supported by the testimony of

claimant, John Maxwell, employer's executive chef, and C.G.

Jordan, owner of Catercorp.

       Catercorp provides off-premises catering services for

client's parties.   Claimant, a chef, testified that he had worked

for Catercorp for several years.       Claimant was contacted by

either Maxwell or Jordan and asked if he could work a particular

job.   Claimant could accept or decline the offer of employment.
       Claimant prepared food at Catercorp's place of business,

according to Jordan's specifications.      Either Maxwell or Jordan

supervised each job that claimant worked.      Maxwell stated that he

gave recipes to the cooks, such as claimant, and told them what

result he wanted.   Maxwell supervised claimant in the preparation

of the food, and the loading and "off loading."      Claimant

performed all of these tasks on the date of his injury.      Claimant

used his own tools when he prepared food for parties at

Catercorp's business location.   However, he used employer's tools

at the parties.

       Claimant and Maxwell testified that cooks were paid for each

job on an hourly basis.   The hourly rate was approximately $7.00

to $ 8.00 per hour, with the minimum wage being $50.00 per job.

Claimant estimated that he earned $100 per job and worked several

times per week.   Maxwell stated that claimant worked three to

four times per month.

       This record supports a finding that employer controlled not




                                   3
only the result, but also the means and methods by which the work

was to be accomplished.   Thus, we find that credible evidence

supports the commission's findings, and those findings indicate

that claimant was Catercorp's employee.

                                  II.

     "Virginia follows the majority rule that when an employee is

injured on one job while in concurrent employment, the average

weekly wage compensated is based on the combined earnings of both

jobs if, but only if, the employments are related or similar."

County of Frederick Fire and Rescue v. Dodson, 20 Va. App. 440,

443, 457 S.E.2d 783, 784 (1995) (claimant's part-time employment

as a fire-medic found to be substantially similar to her full-

time employment as a cardiac technician and emergency room

nurse).

     The commission found that claimant's employment with ARA as

a chef was substantially similar to the work he performed for

Catercorp as a chef.    Claimant's job with ARA required that he

prepare cafeteria food.   He also performed catering services for

ARA in its cafeteria.   Claimant's job for Catercorp required that

he prepare food and serve it off-premises.   Employer argues that

because claimant performed his ARA job in a cafeteria instead of

off-site and because he was required to use entertainment and

presentation skills for Catercorp and not ARA, the employments

were not substantially similar.    This argument is without merit.

     In cases such as this one, where
          all of a claimant's duties and skills in one


                                   4
          job are utilized in the other job, which has
          a wider scope of employment, the general
          class of employment approach, focusing on the
          primary mission of an employee in both jobs,
          [should be used in] determining whether two
          employments are so related as to conclude
          they are substantially similar.


Dodson, 20 Va. App. at 445, 457 S.E.2d at 785.   Not only were all

of the claimant's skills as a chef utilized in his job for

Catercorp, but both employments were of the same general class,

i.e., food service.   Claimant's testimony provides credible

evidence to support the commission's decision that his job for

Catercorp was substantially similar to his job at ARA.
     For these reasons, we affirm the commission's decision.

                                     Affirmed.




                                 5